Earl Warren: -- of Pleasure”, Appellant, versus Attorney General of Massachusetts. Mr. Rembar have you completed your opening argument or do you wish to proceed?
Charles Rembar: I had Your Honor. I would like to save the remaining time for reply. I would like also at this time to ask the Court's permission to file a short reply brief to the brief amicus, which was filed without our consent and too late for us to deal with prior to the argument.
Earl Warren: You may -- you may file such brief.
Charles Rembar: Thank you.
Earl Warren: Promptly if -- as promptly as you can -- as promptly as you can, Mr. Rembar.
Charles Rembar: Within a week.
Earl Warren: Yes. Mr. Cowin.
William I. Cowin: Mr. Chief Justice, may it please the Court. This has been oblique eight-and-a-half years of Government Attorneys appearing before this Court in obscenity cases. Since the time in June of 1957 when a majority of this Court rejected the contention that the First Amendment might be absolute and said that implicit in the history of the First Amendment is the rejection of obscenity as utterly without redeeming social importance. The Government Attorneys have appeared here time, and again, and have lost, and have lost. And yet, during this period, the Court has yet to say that any form of expression is exempt from this determination that obscenity is not protected by the First Amendment. Magazines presumably are included, as well as photographs, hardcover books would be included as well as a film, a novel would be included such as what we're dealing with here today as well as an anthology. This is still a position despite pressures upon the Court to adopt an all-inclusive absolute view of the First Amendment. In 1964, in the Jacobellis case, this Court said we would reiterate our recognition in Roth that obscenity is excluded from the constitutional protection. In accordance with this determination, the Court has developed certain standards to determine exactly what is to be considered obscene. I would gather that this effort indicates that the Court intends these standards to be applied and that there will be certain materials, novels included, since the Court has never specifically exempted them which will meet the standards and accordingly be declared obscene. Yet, in the intervening eight-and-a-half years since the Roth test, the Court has affirmed efforts in the parts of states and of lower federal courts to regulate in only three cases on the same day. The day upon which Roth and Alberts were decided and on the same day the case, Kingsley Books versus Brown. Even in these cases, the Court did not primarily go to the nature of the materials themselves. In Roth and Alberts, the presumed obscenity of the materials was conceded, the Court considered only the question as to whether or not obscenity legislation could be constitutional and in the Kingsley Books versus Brown case, the Court was primarily concerned with the question as to whether a civil injunctive procedure against the book would be appropriate. In all other cases, either the application of the test themselves or certain procedural questions have defeated the attempts of the state or of the particular federal statute which was involved to regulate. The question is raised accordingly, especially with the form of expression with which we are dealing today, a novel without accompanying illustrations or presumably without accompanying actions stemming from it, whether or not this test can ever be applicable to this form of literature or whether perhaps this is a form of writing which goes beyond to which the test cannot be applicable. This is the position I believe that the appellant would have us take. Granted, the application of test to any kind of expression is an extremely sensitive complex business between the limitations -- between the delimitations upon this area that are created on the one hand by an absolute view of the First Amendment and on the other hand by the pre-Roth more liberal permissive reaction of this Court toward state regulation. This is an extremely complex area. I would not suggest for a minute that this was a question that the Court could determine easily or for that matter determine without a careful examination of the book that is before it. On the other hand, the appellant takes a view of the test which I submit is a distorted view. His view makes it absolutely impossible ever to apply the test to a particular piece of writing. In his view, there can never really be a piece of writing that does not have some of that. There can never really be a piece of writing that really appeals to prurient interest of the average person. And in his view, I am forced to gather that the average person simply is not offended by anything anymore. I do not believe that this is position -- is a position that the Court has either adopted already or is going to adopt. Rather, I think that the three tests that the Court has developed are tests which can be appropriately and reasonably applied to materials such as the one, such as the material that is before the Court and that in this particular case, such a reasonable application will result in a determination that this book is obscene and can constitutionally be suppressed. The book is in the record and it is certainly unnecessary to refer to it at length.The nature of it is obvious. When the book was before the New York Court of Appeals in the Larkin case, Mr. Chief Justice Desmond, who was the dissenting judge in that case, referred to the book as follows, the book is “pornography” in the strictest etymological sense of the word since it is quite literally, “the narration by a prostitute of the particulars of their trade”. It takes ten pages for Cleland to get Fanny from the outskirts of England into the center of London and it has been commented that some of Cleland's contemporaries, to whom the appellant is referred, take almost as many volumes to move their characters from place to place, although, I realize the counting pages in a book is not a test in and of itself. It perhaps can be indicative of the subject matter which is being treated. Of the remaining 204 pages in this book, there are sexual scenes and descriptions and references on all the 32 pages. These 32 pages are transitional in nature but even in these much relates discusses or describes or refers to the scenes that are either have gone before or there about to come. A catalog of acts, that would be unnecessary and I think inappropriate. The -- I would simply mention that unlike a book such as the “Tropic of Cancer” where their reader was forced to do quite a bit of searching for what he might have felt with more interesting scenes, this is a book that is ideal for the schema, absolutely, no searching is necessary at all. The book can be opened any point and the so-called prurient reader will find what he is looking for. The heroine herself comments at the outset of the second letter of the book. I imagined indeed that you would have been cloyed and tied with uniformity of adventures and expressions and I'm inclined to agree. In the Roth case in 1957, the Court announced all ideas having even the slightest redeeming social importance, unorthodox ideas, controversial ideas, even ideas hateful to the prevailing climate of opinion have the full protection of the guarantees unless excludible because they encroach upon the limited area of more important interest. And this approach, the so-called social value of test has been reiterated again recently in the Jacobellis case of last year. The appellant takes the position that an easy way out for the Court is simply to examine the record to see whether or not there is expert testimony on the subject of social value or redeeming importance and if such testimony appears that this -- the Court must adopt it, must accept it and this in effect ends the case since it is found that the book has social value. I'm afraid that it's impossible for me to agree with this, primary -- first of all, this is an approach which has not been adopted in the taking of any kind of expert testimony. Expert testimony is always taken subject to the ultimate determination of the trier of fact, be at a jury or a judge as in the present case, as to whether or not to believe the opinions of the experts. But perhaps even more important and especially in an area such as this which is of such extreme constitutional sensitivity, we take -- we are getting a loaded case from the experts. The example which immediately comes to my mind might come from an eminent domain proceeding where an appraiser who testifies as to the value of land may have some bias or predetermination that in all instances, he is going to make sure that the person whose land has been taken gets 50 times the value of the land.Certainly, this would be expert opinion which would be subject to doubt. I believe that the expert opinion that we have in obscenity cases is quite similar in light -- in the sense of having this bias. I have no complaint as to the qualifications or the good will of the experts who appeared in the trial in this case. One of them, in fact, Professor John Bullitt was a professor of mine when I was in college. But these men come into court with a predetermination, a sophisticated understanding, that all it is necessary in light of current decisions of this Court to protect the piece of writing is the discovery of some value in it, and they are dedicated to the idea that they are going to discover this value. Therefore, if --
William O. Douglas: That's -- that's been the Court's standard, isn't it?
William I. Cowin: It has sir. And this -- and these experts know that it's been the Court's standard and they are going to put into the record just what is needed to save a book irrespective of whether or not on a disinterested examination of this book, a court may find it to have such that. The -- it might be a word --
William O. Douglas: Well, the wording of the Court as I call it, utterly without.
William I. Cowin: It was, Your Honor, but I believe --
William O. Douglas: You want us to change that to --
William I. Cowin: Not in the slightest. I -- the perfect agreement with the test as reasonably applied the -- but I do not believe that --
William O. Douglas: But when -- when you get it -- even courts, just splitting four to three, it's difficult to say it's utterly without, isn't it?
William I. Cowin: Not if there is a reasonable attempt to be made as to whether or not the value that the experts have discovered is the value which his actually in the book that John Cleland wrote approximately 200 years ago or simply Cleland filtered through a variety of expert witnesses who have imposed their own value upon what they have found in.
William O. Douglas: Well, all these things that they covered through is something, because we're all -- we're dealing with human institutions not with IBM machines.
William I. Cowin: Correct, Your Honor. But I do not believe that the mere fact that an expert witness testifies to the question of value, his grounds for a court on a sensitive question of this nature simply to adopt per se what the expert says and to end the case --
William O. Douglas: But we had a case from Rhode Island, a little different case. There was a Commission up there. You may have remembered something about it that was reviewing, which is free willing, reviewing literature and using of course the power of state to suppress publications. And they have to -- as I remember, even though they were a seven-man Commission, I think even though it was four-to-three that it was -- that it was obscene. They would still nonetheless move in and suppress the book. But if there -- I can't get away from even though there are three people out of seven who think that there is some redeeming -- how can we say that it is utterly without?
William I. Cowin: We have --
William O. Douglas: Don't we need a -- more or less a unanimity?
William I. Cowin: I don't believe so, Your Honor. I don't know that the Court has taken this approach on any matter. We have split decisions.
William O. Douglas: Well, I have never said that yet, but I'm beginning to wonder whether or not it's being pushed to that?
William I. Cowin: Well, I would wonder myself if to accept this in this one particular case. After all, extremely important and sensitive decisions have been decided by this Court by the margin of five to four, the Roth case itself, and if we get to the point where we insist that a -- the Massachusetts Supreme Court decides seven-to-nothing or this Court decide nine-to-nothing, are we not really going far beyond what the Court has said about obscenity being protect -- not being protected from the First Amendment.
William O. Douglas: Well, I wasn't thinking about the other case about finding one Baptist minister who would stand up for the book that -- when you find a body of people like we have here, how can you say -- I'm not talking about judges now, I'm talking about --
William I. Cowin: Experts.
William O. Douglas: Your experts. How can you say that --
William I. Cowin: I think --
William O. Douglas: -- they're utterly without?
William I. Cowin: If you determine that the testimony that has been given by the experts is sound testimony and this all was done by the trier the fact and this -- it would be appropriate to find as a fact that the book had value and not within the case. But the first determination that must be made is whether or not the experts have put it into the record, testimony which is reasonable and believable or whether they have simply put into the record testimony which is a result of their predetermination that the state should not have the power to prevent a person from reading anything which is a predetermination which this Court has yet to accept. The --
Speaker: What you're saying, I take, it is that this Court has taken the responsibility for making such (Inaudible).
William I. Cowin: Exactly, Your Honor. And the Court has taken this responsibility upon itself. Members of this Court have indicated that those would be --
William J. Brennan, Jr.: What -- what -- do you mean if -- this means that ultimately we do have to look at all the stuff and read all these books?
William I. Cowin: I'm afraid so, Your Honor. I would be -- I think it's unfortunate but I would have to impose a wholesale reading of this type of material which would be a dreary and unlikely job.
William J. Brennan, Jr.: Well, I gather -- I gather you don't go so far as to say that this expert testimony is of no utility (Voice Overlap) --
William I. Cowin: Oh, no!
William J. Brennan, Jr.: -- in making that.
William I. Cowin: No Your Honor, but (Voice Overlap) I would not say that --
William O. Douglas: Really, why is it obscene? I mean, don't understand your argument.
William I. Cowin: I'm sorry I didn't hear the question, Your Honor.
William O. Douglas: You say it gives us a very dreary job. If this is a dreary stuff, then why is it obscene?
William I. Cowin: To read all of this material? I'm thinking not so much of the character of material as I am with the size of a task to post. The --
William O. Douglas: Well, that -- that ends up -- it's best if it would be in the Supreme Board of Censors then, does it?
William I. Cowin: If -- as long as we are to have a position, Your Honor, in which we are to say that there are certain things of the state or the Federal Government can regulate in the way of expression which this Court has said, continues to say, this is an inevitable result, it maybe an unpleasant way of stating that the Supreme Court has become a court of nine censors. But in the last analysis, as Mr. Justice Black indicated yesterday, that perhaps the decision as to whether or not a man is to go to jail for five years, does ultimately depend upon whether or not this Court find social value on what he post. These are the test that the Court --
William O. Douglas: If we could only render advisory opinions, we could just have our own list.
William I. Cowin: It would be much easier for attorneys advising clients certainly. The -- but as long as the Court has the test, as long as the Court intends them to be applied and as long as the Court resists the position that the First Amendment is to become absolute, at least insofar as it's applied to a novel, it is inevitable. But the final determination as to whether or not these tests are applicable is going to have to be made by the Court of last resort. The --
Earl Warren: What reliance does the Court could entitle to place on the -- on the courts or judgment of the courts below in this situation?
William I. Cowin: I would say that considering the constitute -- considering the particular sensitive constitutional question that is involved, Your Honor, this Court really has to make an examination of its own as to whether or not these tests have been properly met. Now, I realize that it would be very easy for me to stand up here and say, a trial court in Boston has found the book obscene. The Massachusetts Supreme Court has affirmed it and all this Court need to do is review to see whether or not there's substantial evidence to support this. But this is not a position that the Court has adopted. A majority of the Court has indicated that it is the duty, the responsibility of this Court to determine in each case because the right to think, the right to speak, the right to write is at issue here and I am hard put to think of a better example of cases in which the United States Supreme Court should be called upon to determine whether or not particular obscenity stand has been appropriately applied. I ask not that the courts not give full examination to these obscenity cases. I ask only that the courts take the test -- this Court take the test which it itself has developed and apply them in a reasonable manner.
Earl Warren: Well, in another -- in other fields, don't we very often take the finding of fact to the lower court in situations that involved even the life of a man.
William I. Cowin: Yes, Your Honor.
Earl Warren: We have -- we have a murder case, for instance, and the man claims that the confession that they took was involuntary, that he was coerced into it. It's true that we say that -- that we are not bound by the finding of the court below and that we have the right and we sometimes do review it and make our own judgment but is the court obliged to do that? Can it not in this case as we often do in coerced confession cases take the view that the evidence was conflicting and that the court below found that it was a voluntary confession?
William I. Cowin: The Court can of course -- of course taken its view in those areas and could conceivably take that view in the area of obscenity --
Earl Warren: Why shouldn't it?
William I. Cowin: -- although, a majority of the courts --
Earl Warren: My point is, why shouldn't it if we can do it where a man's life is involved and where he may have been -- been beaten and tortured as they often claim in such cases? If we can do it there and let the man go to his death, why couldn't we do it here?
William I. Cowin: But what --
Earl Warren: I don't know that this constitutional right is any greater than the -- than the one we're dealing with in the coerced confession.
William I. Cowin: Perhaps greater only in the sense of the deference that has been paid to what by a majority of this Court in insisting that there'd be a full review.
Byron R. White: Well, I suppose also in the murder case, a coerced confession case should have a First Amendment involved. There's no problem, isn't it?
William I. Cowin: First Amendment, although, of course there are other sections of the Constitution. But as a practical question, here, the Court has the book before it as a readily -- the Court is readily able to examine the actual material that is in question, decide whether or not to test that the Court itself has developed are reasonably applicable to the book. This is really beyond the Court in the case that has been postulated and that the particular witnesses are not here. Here, you may have -- here granted you have a transcript of testimony of witnesses, but you also have the very thing that is at issue which can be read. The Court is in a far better position to examine the material more or less in the first instance without relying upon review procedures or findings that have been made before it.
William O. Douglas: Another alternative that I agreed to you early would be to -- for us to hold that a publication is not obscene if there is in the record respectable minority opinion that it has a social review.
William I. Cowin: I would respectfully suggest, Your Honor that the -- a preferable alternative to that would be simply to say that we will no longer hold writing of any kind to obscene for the reason that there will always be something in the record now that the book has value. This is the nature of these obscenity cases. They are becoming battles of experts and as soon -- if the Court adopts a rule of law which says that the appearance of some value, appearance of some testimony in the record to the effect that the book has value is determined that the Court in light of its ruling that the material to be suppressed must be utterly worthless that this prevents the Court from seeing the materials utterly worthless then nothing can ever again be held to be obscene. If this is the position that the Court is to take, I would prefer to see the Court say so but rather, the Court has said, has not said, the Court has continued to hold, obscenity is not protected by the First Amendment. Here are the tests, if they are applicable, the State may suppress the book and yet when a conviction or an injunction as in the present procedure comes up here, somehow, the Court seems to slip the tests away again and say either they are not really applicable to this material or perhaps we shouldn't have them at all.
Byron R. White: Was there a waiver of jury trial in this case?
William I. Cowin: There was, Your Honor.
Abe Fortas: Mr. Cowin, suppose --
Hugo L. Black: Do you think -- excuse me.
Abe Fortas: Mr. Cowin, suppose you had a novel which let us assume contain a valuable representation of the life and times of England in the 17th Century or whatever and let us suppose that it is well-written so that it is -- and so recognized by persons qualified to make the judgment. It's a good novel. It's a historical novel. It contributes, if you will assume, indulge me in that assumption too, it contributes to an understanding of life and times in that historical period. Let us also assume that it does appeal to a prurient interest. Now, how would you feel about that under our test?
William I. Cowin: I think that having determined that it makes a contribution, Your Honor, you don't even get to the question of prurient interest. The Roth test stated two -- the Roth case stated two tests so-called social value and so-called prurient interest and yet rejected the previous concept of balance. Therefore, I think we're left with nothing but the conclusion of the test must be applied independently and having -- have the book passed the so-called social value test, I believe the Court would never even come to the prurient interest question.
Abe Fortas: So that -- so that on the assumptions that I stated which may or may not be applicable here, the assumptions that I stated -- you would agree that it is not obscene within the Roth test.
William I. Cowin: Oh, yes, Your Honor.
Abe Fortas: And what -- and your point here is that as a matter of fact since you have invited this Court to review the book itself, your point, I assume, is that as a matter of fact, this book is not to be considered as a historical novel within the classification that I stated in my hypothetical question.
William I. Cowin: That is correct, Your Honor. I'm hard to put to find history.
Hugo L. Black: In what?
William I. Cowin: I'm hard to put to find history, Your Honors. That term is ordinarily understood in this book or be it the positions that may have been taken by expert witnesses who --
Hugo L. Black: May I ask you who do you think is qualified to be an expert witness in this field, determining the social value of something?
William I. Cowin: I think, Your Honor, that the Court has indicated that a book may have value in a variety of ways. It may have literally --
Hugo L. Black: Who would you pick as an expert to determine whether the book has social value? Would you get a preacher, a minister, philosopher, a lawyer, a doctor, a judge?
William I. Cowin: If the book were about --
Hugo L. Black: Would a judge be superior to anybody else in your judgment?
William I. Cowin: As far as a -- unfortunately, Your Honor, the judges have been put in a position as to -- in which they must be superior since they are the Court of last resort. But as a question of who is to be the expert, if the book is about preaching or if the book is about law or if the book is about medicine, a preacher, a lawyer or a doctor could conceivably qualify as an expert.
Hugo L. Black: Suppose it's about sex?
William I. Cowin: Perhaps the (Voice Overlap) --
Hugo L. Black: That's where the problems are.
William I. Cowin: Perhaps the average person would have to become the experts --
Hugo L. Black: Now, what -- what person or group of persons do you think can qualify as experts in this field to determine this test in this kind of a question?
William I. Cowin: Ordinarily, Your Honor --
Hugo L. Black: Is there anybody?
William I. Cowin: Yes, Your Honor.
Hugo L. Black: Who would it be?
William I. Cowin: I would say that the -- that ordinarily people who are familiar with the literally field might qualify as an expert. The appellant has insisted the book has historical value. I haven't found any but perhaps a historian, a history professor would qualify. If it is supposed to be a tract so to speak of the mores of the times, perhaps the sociologist or someone familiar, I suppose this is another aspect of history, familiar with the sociology of the 18th Century would qualify. I have no objection to having experts in the Court.
Hugo L. Black: Well, I -- I have some wonder about myself as to whether they -- it can create -- do any good here. Let's get to the core of it. The core of the test is that it aroused or stimulate a prurient interest. Who were the experts in that field?
William I. Cowin: Well that -- I'd say there were no experts in that inquiry, Your Honor, because then we've gone away from social value which is a test that I believe does lend itself to expert testimony.
Hugo L. Black: So you recognize that that's the test to the Roth case, don't you?
William I. Cowin: These are two separate tests, I believe, Your Honor.
Hugo L. Black: You mean, wholly separate in the stand?
William I. Cowin: I believe so.
Hugo L. Black: Well, I don't know. The social value of the book does that, who can be the expert on it? How can this be submitted to experts? Why don't you have to have if you're going to have them, some kind of board of census who do nothing else and let them sweep out the books they don't like or let those be printed to do?
William I. Cowin: Because that -- because Your Honor, this is -- would be following an approach to the subject which this Court has rejected over the past nine years.
Hugo L. Black: I understand that but you are discussing a question now basically, you're discussing it basically.
William I. Cowin: Because Your Honor, I believe that that would put the book into the hands of a more or less legislative determination as to what the community wants and does not want --
Hugo L. Black: Maybe that's where --
William I. Cowin: -- they have read and distributed.
Hugo L. Black: -- it should be in the legislative volumes, if the states have the power to suppress books that they think are obscene.
William I. Cowin: The Court has said that they do Your Honor. And within the restricted limits of what is defined to be obscene. If we could do away with the social value test as perhaps Your Honor has recommended, this would be fine that the social value test as it is delimiting more or less, creating outer limits on what the State can regulate. But as long as we have it, as long as we are bound to follow this test and as long as material is to be put into the record on the question of social value, I would much prefer the Court to see the courts say, let's not regulate anymore. Let's give even a broader meaning to the First Amendment then to hold out three or -- separate tests if indeed they are separate and say apply these tests. And yet after the tests are applied, continually draw the test away again in effect.
Hugo L. Black: I think there's much force in your argument. I'd like to ask you one question now about the findings of the Court.
William I. Cowin: Yes, Your Honor.
Hugo L. Black: How many judges you have in Boston?
William I. Cowin: On the Superior Court, Your Honor, there are in excess of 40.
Hugo L. Black: How many do you know?
William I. Cowin: I perhaps know half of them.
Hugo L. Black: Do you think we can reasonably expect to get to the same kind if we're going to rely on findings to get the same kind of findings of all of those 40 judges?
William I. Cowin: Not a chance, Your Honor.
Hugo L. Black: Why?
William I. Cowin: Because the reactions are similar to the material were simply too different.
Hugo L. Black: On reaction of the person?
William I. Cowin: Of the person.
Hugo L. Black: The individual persons?
William I. Cowin: Yes, Your Honor.
Hugo L. Black: Then how can we rely? How can we adopt the test that makes us rely on the findings of the judges when we know the likelihood there's no two of them who would say they are likely?
William I. Cowin: We cannot rely on -- we cannot rely on the findings, that I agree with. If it is a question, can we rely on United States Supreme Court to be the final determining factor of whether or not the test have been met, I say we have to. This is the court of last resort.
Hugo L. Black: Well, I think you're right in that. But the problem still arises as to how the courts are going to do all the censorship and do anything else?
William I. Cowin: I agree.
Hugo L. Black: And whether it's the right one to do it.
William I. Cowin: Thank you.
Hugo L. Black: If anybody else.
Earl Warren: Mr. -- Mr. Rembar.
Charles Rembar: May it please the Court. I believe that my brother has stated not the position that we've taken but the position that he wishes we had taken. We do not say that any book can now be published under these tests. Under the tests that Mr. Justice Black has in mind, that would be so. Under the test that this Court has thus far enunciated, it is not so. We do say that this book before the Court now is well within the protection of the Amendment under the tests as they now stand.
Hugo L. Black: Under the Roth case?
Charles Rembar: Yes, Your Honor. The Roth case and here I believe my brother and I are in complete agreement actually set forth two tests. One was a heritage of those cases which had been decided under the anti-obscenity statutes before they were ever considered in the constitutional context and that was the prurient interest test which was a narrower, more rigorous definition of the kind of material that those statutes could deal with. That is it moved from the old Hicklin idea of anything which arouses lust to the kind of thing which is morbid and unhealthy in its appeal. But in addition, since the First Amendment was now involved, there had to be some justification for giving these anti-obscenity statutes any scope. After all a book is pure expression. There's no conduct involved, except perhaps on the part of the person who sells it, but when we're considering the book itself, there are simply expression. How then can it be said that it is not speech or press?
Hugo L. Black: Well, that's what the Court held, isn't it?
Charles Rembar: They held (Voice Overlap) --
Hugo L. Black: That's what the Court held, isn't it? Instead of saying that the First Amendment was not absolute, the Court didn't say that. What the Court said was as I read its opinion from the point to which you refer? What it said was, that the certain types of language that are not included in the words “speech” and “press”. But there are certain things that are not that was said by Mr. Justice Murphy first, largely, in the case where the only thing it happened was some invictus and bad language were used on the street to provoke a fight. But the -- the Roth test, as I understood it, was that if the book aroused prurient interest or could arouse prurient interest, it was -- it was alright to censor it and stop its publications. Do you say this book doesn't do that?
Charles Rembar: We say it doesn't do that, but we say there's another even more important.
Hugo L. Black: You say that it does or doesn't?
Charles Rembar: It does not arouse prurient interest as they're defined. We say that a book about which the words that can be said that stimulates a normal sexual response in the healthy adult is not prurient within the meaning --
Hugo L. Black: Oh! Well, that -- that gets back to the definition of the word prurient.
Charles Rembar: Yes, sir. But I wish to go beyond that because apparently, Your Honor, and I differ on what there is in the rest of the majority opinion in Roth. The majority undertook to justify these anti-obscenity statutes and so it said, how was is it -- how is it that we can deal with obscenity that we can allow the legislatures to deal with obscenity? And they said, because obscenity is material utterly without redeeming social importance. The Court therefore necessarily in justifying the statutes defined the kind of thing that the statutes could deal with. It is reasonable to say that it is not really speech or press if it's just worthless trash that something that really has no value may perhaps be reached by these statutes. Now, my brother has said that if you hold with me, there's nothing that these statutes can reach. Well, I say that that is utterly unrealistic. This Court has had before it on petitions for certiorari publications as to which no claim of social value was made. It is inconceivable that witnesses of the caliber of those which appeared to say that this book has value could have testified there's other material and these other cases had value.
Abe Fortas: Mr. Rembar, you did not introduce any evidence on any subject. Did you, except the literary value?
Charles Rembar: Yes sir. It is our position that -- no one is an expert on the question of prurient interest, that's the question for the Court.
Abe Fortas: Well, as you --
Hugo L. Black: What do you mean the Court is an expert?
Abe Fortas: -- referred to --
Charles Rembar: It's a legal question, Your Honor, and therefore the courts are necessarily experts.
Abe Fortas: The point came to mind because a few moments ago, you referred to the phrase “prurient interest” in terms of appeal to -- prurient appeal to a person having normal, healthy responses or whatever they may be but you made no effort to -- and used testimony addressed to that point, did you?
Charles Rembar: No sir, Your Honor.
Abe Fortas: And you relied so far as your testimony was concerned as I understand it solely on the proposition that because this is in your submission, a kind of literary work, it has redeeming social value.
Charles Rembar: Yes, sir.
Abe Fortas: Is that a fair characterization in your case?
Charles Rembar: Exactly.
Earl Warren: Do you make a distinction between obscenity that is addressed only in crude writing from obscenity that is addressed in -- in the skillful writing and perhaps colorful writing, it would in and of itself appeal to people?
Charles Rembar: Mr. Chief Justice, the word obscenity has a number of meanings as you know.
Earl Warren: I know. We're trying to find out what it means.
Charles Rembar: In -- in its constitutional meaning which I think is what we're concerned with.
Earl Warren: Yes.
Charles Rembar: It means the kind of material that can be constitutionally suppressed and we say under the decisions of this Court, if it has value, literary value or some other type of value, then it cannot be obscenity. There is no such thing in our opinion as valuable obscenity. Obscenity is worthless trash, that's its definition constitutionally.
Earl Warren: Yes, and it would make no difference to you then whether it was dressed up in crude language or in very skillful and learned language?
Charles Rembar: If it were skillful and learned, not Your Honor, if it were really a work of consequence, then it would make a great difference because then I would say in constitutional terms, it is not obscene.
Earl Warren: Well, if it is -- it is basically obscene, why would it make any difference? What kind of dressing it had on in order to appeal to the public?
Charles Rembar: If I may say so Your Honor, the word dressing is pejorative here.
Earl Warren: It's what?
Charles Rembar: Pejorative, it means the quality of the work, if it is a work of real quality.
Earl Warren: Well, I'm not -- that's what we're trying to determine, whether it's quality or not.
Charles Rembar: I do say though --
Earl Warren: But I'm talking about -- about the things that are admittedly obscene. Do you think that it makes any difference whether it is dressed up in skillful language as I said before or whether it's crude and even vulgar language?
Charles Rembar: I think that crudity and vulgarity do play a part here. I think they have a great deal to do with what we can consider either one-half the prurient interest test or the patent offensiveness test.
Earl Warren: Yes.
Charles Rembar: I think that kind of element is certainly pertinent to the decision.
Earl Warren: Yes.
Charles Rembar: This Court has passed on a book which is in the opinion of most people crude and vulgar in the extreme, that's ‘Tropic of Cancer' but it is a book which is generally agreed has considerable literary value. If the book has not that value, and is crude and vulgar, and makes the kind of morbid appeal that we say the prurient test envisages, then it is obscene and only then.
William O. Douglas: Did we approve of ‘Tropic of Cancer'?
Charles Rembar: You did, Your Honor. It was a case in which four justices voted not to grant certiorari, the other five voted to grant it and upheld the book on the basis of the opinions in the Jacobellis case.
William J. Brennan, Jr.: May I ask you one last question Mr. Rembar? The -- I gather you're saying that the Roth test is a constitutional test?
Charles Rembar: Yes, sir.
William J. Brennan, Jr.: And because it's a constitutional test, its application necessarily is a constitutional judgment.
Charles Rembar: Yes, sir.
William J. Brennan, Jr.: And that constitutional judgments, the last of the line is this courtroom.
Charles Rembar: That's right.
William J. Brennan, Jr.: And that -- it's not a matter of experts in this field that ours is the ultimate constitutional responsibility. Now, whether you call us experts or anything else, we have to make this ultimate judgment, is that it?
Charles Rembar: You have the responsibility, Your Honor. Your expertise is on the law, in making that judgment, what I suggested yesterday --
William J. Brennan, Jr.: In other words, we're not making a judgment as experts in literature or prurient interest or anything else, but any experts in the application of the constitutional test.
Charles Rembar: That's right, Your Honor. And you have the record to help you. The -- we -- I said in this case that it was not necessary to go beyond the record because the record itself is so persuasive but that does not mean that if the record were not more conflicting, you should not go to the book.
Speaker: (Inaudible)
Charles Rembar: And one final point is this, my brother here cast out on the objectivity of the witnesses. I think that this is utterly unrealistic and I would point further to the fact that there's also in the record, the published reviews of eminent people who had no interest whatever in this litigation. Thank you.